Citation Nr: 0526979	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  96-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome, right side.

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from June 1977 to 
September 1980, and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO), 
denying service connection for a cervical spine condition, a 
neuropsychiatric condition, and carpal tunnel syndrome of the 
right hand, and from a February 1998 rating decision of the 
same RO which, in pertinent part, denied service connection 
for a right knee condition.

The Board remanded the claim in December 2002 to arrange for 
the appellant to have his requested Travel Board hearing.  
The appellant subsequently testified before the undersigned 
Acting Veterans' Law Judge at a Travel Board hearing that was 
held at the RO in June 2003.  A transcript of that hearing 
has been associated with the evidentiary record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  The VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the Board notes that the RO issued a 
duty-to-assist letter in July 2001, addressing the issue of 
service connection for a right knee disability, claimed as 
secondary to a service-connected left knee disability.  That 
letter does not seem to be fully VCAA-compliant, however, as 
it lacks proper notice to the appellant of the divisions of 
responsibility between VA and him to secure the evidence and 
information that is necessary in regards to his service 
connection claims.  Additionally, the Board notes that VA has 
yet to furnish adequate VCAA notice to the veteran in regards 
to his three other issues on appeal.

In addition to proper notification, additional development is 
required under VA's redefined duty to assist under the VCAA, 
as discussed below.

Service medical records are on file for appellant's service 
with the Army Reserve  (1988 to 1991), to include some of his 
records from his second period of active duty (1991), but not 
for his first tour of active duty (June 1977 to September 
1980).  It appears that an attempt has not yet been made to 
obtain these records, and the Board finds it necessary to 
also ensure that all the service medical records from the 
appellant's second period of active duty have been secured 
and made part of the claims files.
 
In regard to the claimed right knee disability: VA orthopedic 
examination in November 1997 found osteoarthritis in both 
knees, but there is no medical opinion of record as to 
whether the right knee disability is secondary to the 
service-connected left knee disability.  The VA joints 
examination in August 2001 did not discuss the right knee.  
The Board finds that it is necessary at this point to afford 
appellant a VA examination of the knees, and obtain a medical 
opinion on the question of the likely etiology of any 
currently manifested right knee disability.

In regard to the claimed psychiatric disability:  Appellant 
testified that he continues to undergo psychiatric treatment 
at VA.  There are no VA psychiatric notes on file subsequent 
to March 1996.  The Board finds that it is necessary to 
obtain appellant's VA mental health treatment records since 
March 1996 in order to verify the current diagnosis.

In regard to the claimed cervical spine disability: appellant 
testified that treatment records from his private 
neurosurgeon, Dr. Ramón Del Prado, are available that are 
more recent than those on file (the file contains very brief 
notes from Dr. Del Prado, but nothing more current than 
1994).  Appellant particularly noted that Dr. Del Prado had 
told him that there is a nexus between his cervical spine 
disorder and his military service, but there is no such 
statement on file.  The Board finds that it is necessary at 
this point to obtain all records from Dr. Del Prado that are 
not already on file that relate to appellant's cervical spine 
condition.

Also in regard to the claimed cervical spine disability, the 
Board notes that a service medical record dated in January 
1991 reveals complaints of neck pain, which had started the 
day before and were not secondary to trauma.  That service 
medical record reveals objective findings of some mild 
limitation of motion of the neck, and an assessment of mild 
torticollis.  An October 1993 record from Dr. Del Prado 
reveals complaints of neck pain and an impression/diagnosis 
of rule-out herniated nucleus pulposus, right side, at the 
C5-6 level.  Appellant's cervical spine has not yet been 
examined by VA and a medical opinion has not been sought.  
The Board finds that this additional development should be 
accomplished as well.

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO/AMC should send to the 
appellant a VCAA letter that addresses 
all issues on appeal, and notifies him 
of the information and evidence not of 
record (1) that is necessary to 
substantiate the claims; (2) that VA 
will seek to provide; and (3) that he 
is expected to provide.  The letter 
should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claims on appeal.

2.  The RO/AMC should ask the National 
Personnel Records Center (NPRC) to 
furnish the service medical records for 
the appellant's first period of active 
military service (from June 1977 to 
September 1980), as well as records 
still outstanding from his second 
period of active military service (from 
January through October 1991), if any.  
If the NPRC responds that no records 
are available, that response should be 
associated with the appellant's claims 
file.

3.  The RO/AMC should ask the appellant 
to provide the dates of treatment 
reportedly received from his private 
neurosurgeon, Dr. Ramón Del Prado, more 
recently than 1994.  The RO/AMC should 
then attempt to secure those records 
from Dr. Del Prado.  If this physician 
states that no additional treatment 
records are available, that response 
should be associated with the file.

4.  The RO/AMC should obtain the 
appellant's VA psychiatric treatment 
records to the extent that they are not 
redundant of records already on file.   
Specifically, the RO/AMC should seek 
any such records produced since March 
1996.   

5.  Once all the above development has 
been accomplished, and any newly-
received evidence has been made part of 
the record, the RO/AMC should schedule 
the appellant for a VA orthopedic 
examination to determine whether 
appellant has disabilities of the right 
knee and/or cervical spine and, if so, 
render an opinion as to the etiology of 
each disability.   The examiner should 
be asked to review the claims file in 
conjunction with the examination, and 
should be asked to indicate in the 
report whether the requested review of 
the evidentiary record was performed. 

The examiner should perform all 
appropriate tests and should note the 
results in detail, and should express a 
medical opinion as to whether it is at 
least as likely as not that any 
diagnosed right knee and/or cervical 
spine disability is causally related to 
the appellant's military service.  If 
the examiner cannot answer the question 
without resorting to speculation, he or 
she should so state.

6.  After completing any necessary 
development in addition to that listed 
above, the RO/AMC should re-adjudicate 
the appellant's claims.  Thereafter, to 
the extent either of the benefits 
sought remain denied, the appellant and 
his representative should be provided 
with a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO, via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	 Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


